Citation Nr: 1808570	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for a service-connected depressive disorder prior to January 19, 2017, and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based upon unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from December 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2016, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

In December 2016, the Board remanded this case for further development. In that remand, the Board noted that although not formally certified to the Board, the issue of TDIU was inherent in the Veteran's claim for an increased rating. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2004).  The Board remanded the matter for a VA examination on the Veteran's claims.  All requested development was completed and the case was returned to the Board for adjudication.

In March 2017, the RO issued a rating decision which granted a 70 percent rating for depressive disorder, as of January 19, 2017.  The issue of a 70 percent rating prior to that date and to a TDIU remained denied.  


FINDINGS OF FACT

1. Prior to April 1, 2014, the Veteran's depressive disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms of sleep impairment, nightmares, irritability, anxiety, depression, hypervigilance, exaggerated startle response, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The evidence of record also shows that the Veteran was alert and fully oriented, with good hygiene, normal speech, and clear and logical thought processes.

2. As of April 1, 2014, the Veteran's depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability; and the inability to establish and maintain effective relationships, but has not prevented a total impairment in occupational and social functioning.

3. Throughout the course of the appeal, the Veteran's service-connected disability has not prevented him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 50 percent for depressive disorder are not met prior to April 1, 2014.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.

2. Beginning April 1, 2014, the criteria for an evaluation of 70 percent, but no more, for depressive disorder have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.

3. The criteria for a TDIU have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.10, 3.340, 3.341, 4.16.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

A. Initial rating prior to April 1, 2014

The Veteran challenges the initial 50 percent disability rating assigned for his service-connected depressive disorder.  

At the May 2016 hearing, the Veteran testified that he has suicidal ideations once a month, but this is less than it has been in the past.  The Veteran has serious trust issues with other people, including confrontations at work, one involving threatening to kill someone with a knife.  The Veteran reports that he sleeps during the day time so that he can stay awake at night to patrol his home.  He does not leave his home unless he goes to doctor's appointments or to get food or beer. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where an appeal is based on an initial rating for a disability, as in the instant case, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  As explained in more detail below, the Board finds that the Veteran's disability increased starting November 1, 2016.  

Depressive disorder is rated under Diagnostic Code (DC), 9411 which falls under the Schedule of ratings for Mental Disorders in 38 C.F.R. § 4.130.  Pursuant to DC 9411, a 50 percent rating is warranted when there is evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id. 

A rating of 100 percent is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

The "such symptoms as" language of the DCs for mental disorders in 38 C.F.R.      § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by those examples may not be ignored.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit. Id.  As the Veteran's claim was certified to the Board in July 2010 (prior to August 4, 2014), this regulatory amendment does not apply in this matter.  It is worth noting, however, that this regulatory amendment does not affect evaluations assigned to mental disorders because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders. Id.  

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." See 38 C.F.R. §§ 4.125, 4.130.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning. Id.

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder. See 38 C.F.R. § 4.126(a).  While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case. See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).  Throughout the course of the appeal, the Veteran's depressive disorder has been assigned GAF scores ranging from 48 to 60.  While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

In March 2011, the Veteran underwent VA examination.  The examiner opined that the Veteran had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his mental disorder signs and symptoms, but with generally satisfactory functioning.  The Veteran was taking prescription psychiatric medication.  He had previously attended group therapy and found it helpful, but he had to quit attending when he got a fulltime job.  The Veteran reported daily to weekly symptoms ranging from mild to moderate in severity.  He endorsed depression, sadness, anhedonia, fatigue, hopelessness, previous suicide attempts, past intermittent suicidal ideation, recurrent intrusive thoughts of trauma, and recurrent nightmares of trauma exposure.  He denied current suicidal or homicidal ideation.

Currently, the Veteran indicated that he was not married, having been married and divorced twice.  He had limited family relationships but was close to one daughter.  He denied close friendships and reported that he had acquaintances at work.  He occasionally went to Alcoholics Anonymous.  For leisure, he watched television and worked on an old truck.  He attempted suicide in 2010 by overdose.  On examination, he was appropriately and pleasantly dressed.  Psychomotor activity, speech, and attitude were normal or unremarkable.  Affect was constricted, and mood was dysthymic.  Attention, orientation, thinking, judgment, and insight were normal.  He had sleep impairment but denied any resulting functional impairment.  There were intermittent suicidal thoughts twice a month.  Recent and remote memory were impaired.  Immediate memory was intact.  He had previously been working intermittently but was now employed fulltime for a contractor.  His GAF score was 56.

VA treatment records note that the Veteran has attended a PTSD support group and reported problems with depression, loss of interest, impaired sleep, irritability, and occasional suicidal ideations.  The Veteran had a lack of interest with a depressed mood, and occasional fleeting suicidal ideations, with no plan or intent.  

A VA treatment note in April 2012 noted that the Veteran had started a new job with some improvement in his depression symptoms, but with continued hypervigilance, irritability, and anxious mood. The Veteran reported no recent suicidal or homicidal ideations.

The Veteran attended a VA examination in April 2012.  The Veteran reported that he was continuing on medication and attended group therapy in the past, until he started his new employment. The Veteran reported his mood to be "real sad, hopeless, and gets angry real easy."  The Veteran reported he does ok when by himself, but doesn't like working with others.  He reported poor motivation, sleep issues, anxiety, and hyper startle reflex.  He reported no suicidal ideations.  

In August 2012, the Veteran reported that he was continuing to work, but experienced continual problems with depression, irritability, anhedonia, hypervigilance, with weight loss, and impaired sleep. The Veteran reported some auditory hallucinations, but they were "kind of far off and don't make much sense." The Veteran reported no clear suicidal ideations.  The Veteran had stopped taking his medications and his ETOH use was noted as beginning to escalate.

A VA treatment report of October 2012 noted similar symptoms as August 2012. Poor eye contact and some psychomotor retardation was evident, with speech slow in rate and low in volume and tone.  The Veteran was again off his medication.   

A VA treatment noted of March 2013 notes continued depression and ongoing insomnia, with improved mood since beginning Prozac.  The more severe symptoms present in August and October 2012 were absent. 

A VA treatment note of August 2013 noted the Veteran had once again stopped taking his medication.  Symptoms were similar to August 2012 and October 2012, except the Veteran reported occasional, vague auditory hallucinations, but he denied any suicidal or homicidal ideations.  The Veteran's medications were restarted. 

A VA treatment note of October 2013 noted no improvement in the Veteran's mood since his medications were restarted. The Veteran indicated that he felt depressed most of the time, except when he was at work.  He denied any suicidal or homicidal ideations.  His eye contact was very limited and mood was described as "so-so", with depressed affect. In a visit in November 2013, similar symptoms were again reported, including that the Veteran once again reported that he felt depressed when not at work.  Further, he reported that on the weekend he would sleep, as he did not feel like doing anything or being around people.  Overall, his sleep was improved and he reported no suicidal or homicidal ideation.  

After a thorough review of the record, the Board concludes that an initial 50 percent evaluation is warranted for the Veteran's service-connected depressive disorder prior to April 1, 2014. 38 C.F.R. § 4.130, DC 9411.  During this period, the Veteran's depressive disorder has been manifested by sleep impairment, nightmares, suspiciousness, disturbances of motivation and mood, irritability, anxiety, depression, hypervigilance, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  For the period of the appeal where GAF scores were assigned, the Board notes that the values were predominantly between 48 and 60.  These values, as noted above, reflect symptoms such as panic attacks and difficulty in social, occupational, or school functioning.  These values support the assignment of a 50 percent evaluation, especially considering that the Veteran continued to work during this period. 

At no point since the initial grant of service connection until April 1, 2014, does the evidence of record reflect symptoms that resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent rating.  The Veteran's depressive disorder has not been manifested by symptoms analogous in severity to obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.  To the contrary, the evidence of record shows that the Veteran was alert and fully oriented, with good hygiene, and mostly normal speech, clear and logical thought processes, and no homicidal ideation.  

The Board notes that the Veteran did report severely depressed mood and major difficulties in social relations during the work period.  However, VA treatment notes document that the Veteran also denied regular suicidal ideation and auditory hallucinations until after March 31, 2014.  The Board notes that typically, suicidal ideation as a symptom is more commonly associated with a 70 percent rating in the general rating formula for mental disorders.  However, as noted above, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration.  The presence of suicidal ideation alone in this context, where the ideation was passive and intermittent, does not rise to the level of severity of the symptomatology required for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (2013).  

Further, the Veteran's mood improved when he was working, despite having to work with others.  The Veteran noted specifically in April 2012, October 2013, and November 2013 that he felt depressed when not at work.  These statements evidence that the Veteran's functioning was worse outside of work, than inside, and that work was a stabilizing presence in the Veteran's life.  Thus, the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent rating or total occupational and social impairment to warrant a 100 percent rating.  

Further, when the Veteran's symptoms were noted as increasing or worsening, the Veteran was off medication or using alcohol.  When the Veteran was compliant with his medication regimen, he appeared stable in the majority of medical records. 

The preponderance of the evidence does not show occupational and social impairment that meets the criteria for a rating in excess of 50 percent for the Veteran's service-connected depressive disorder at any point between March 12, 2010 and March 31, 2014.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 50 percent for the Veteran's service-connected depressive disorder is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


B. From April 1, 2014

However, the Board finds that after April 1, 2014, the Veteran's symptoms have risen in severity such that a 70 percent evaluation is warranted.  

VA treatment from April 2014 noted the Veteran had not taken his medication since December and that he did not feel like doing anything but lying in bed due to depression.  He indicated some suicidal ideation without any intent or plans.  There was some psychomotor impairment noted with speech.  His mood and affect were described as depressed.  The doctor changed his medication was again due to poor effect.  However, treatment records in May 2014 indicated the Veteran had no improvement on his medications and that he continued to feel depressed with a brief episode of suicidal thinking about two weeks prior.  

By July 2014, VA records indicate that the Veteran was seen after an altercation at his employment with homicidal thoughts involving two co-workers.  His mood was depressed, with anxious affect.  His medication was increased at this appointment.  

There is a gap in treatment until 2015.  It appears that in February 2015, the Veteran may have been involved in an extended psychiatric care program, but the details are unclear. 

In April 2015, the Veteran reported that he felt "down" occasionally, but had overall been stable.  He continued to report occasional auditory hallucinations and his mood was slightly depressed.  His thought processes were linear with no delusional thoughts and no current suicidal ideations.  

By August 2015, the Veteran indicated that while he had no current suicidal ideation, he was "scared" to go to sleep.  His mood was moderately depressed and moderately anxious.  Speech was normal and he denied any hallucinations, delusions, or feelings of unreality.  Records in August and November 2015 document similar symptomology, with increasing solitude.  These records mark the end of the Veteran's treatment record. 

In a VA examination in October 2015, the VA examiner noted that the Veteran displayed few symptoms, but did complain of depression, anxiety, chronic sleep impairment, flattened affect, and an inability to establish relationships. On examination, the Veteran was oriented and logical, with no hallucinations, delusions, or suicidal ideations reported.  However, it appears that the VA examiner did not have the Veteran's most recent VA medical records for the file review. 

The last medical record in the file is a VA examination in January 2017.  Overall, the VA examiner found that the Veteran had major depressive disorder, with psychosis.  The Veteran reported current anxiety, depression, suicidal ideations, one instance of overdose, anger, insomnia, and nightmares.  The Veteran reported he had attacked others, including with guns and knives.  He believed his phone is bugged and his TV watches him. He noted being combative with women, even though he was seeking their affection.  The examiner noted that the Veteran's scores on equated with depression, psychopathic deviancy, paranoia, schizophrenia, and social introversion.  Ultimately, the examiner found that the Veteran has occupational and social impairment in most areas, consistent with a 70 percent rating. 

Given this, the Board finds that as of April 1, 2014, a 70 percent evaluation is warranted because there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability; and the inability to establish and maintain effective relationships. 

Notably, the Veteran's medication, when increased and regularly taken, was not effectively controlling his symptoms.  Even on medication he had homicidal ideations about coworkers, which forced him out of his job.  After July 2014, while the Veteran's mood is noted as stable, he also was not working and his isolation increased.  

However, at no time is a 100 percent evaluation warranted because the evidence does not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

The Veteran did report some auditory hallucinations, but said that they were vague voices.  Even if he had this one symptom associated with a 100 percent rating, his overall picture is not one of total occupational or social impairment because the symptoms are not persistent. 

Therefore, the preponderance of the evidence shows occupational and social impairment that meets the criteria for a rating of 70 percent, but no higher, for the Veteran's service-connected depressive disorder since April 1, 2014.  Accordingly, the doctrine of reasonable doubt is not for application for a higher rating, and therefore, a rating in excess of 70 percent for the Veteran's service-connected depressive disorder is not warranted. 


III. Total Disability on the Basis of Individual Unemployability (TDIU)

The Veteran testified he has not worked since 2014, when he got in an altercation with two employees.  He claims he is entitled to a TDIU, asserting his depressive disorder symptoms make him unemployable.  

Total (100 percent) disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R.  § 3.340(a).  A total disability rating may be assigned under a DC where the DC associated with a disability prescribes a 100 percent disability rating.  Additionally, regulations provide other methods by which TDIU may be awarded. 

TDIU may be assigned to a veteran who is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities," provided that he has received a disability rating of 60 percent or greater, or if he is service-connected for two or more disabilities, at least one of those disabilities has been assigned a disability rating greater than 40 percent, and the combined disability rating for all disorders is at least 70 percent. 38 C.F.R. § 4.16(a).  

Since April 2014, the Veteran has at least one disability rated 60 percent or greater (see Veteran's disability ratings, supra).  The Veteran has no other service-connected disabilities at this time.  However, in consideration of the evidence of record, the Board finds that it does not show that the Veteran's service-connected disability precludes him from securing and following a substantially gainful occupation.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  

Evidence mitigating in the Veteran's favor include his testimony before the Board that his frequently isolates from others and has social issues, including being irritated to the point of violence.  Further, he has difficulty adapting to stress.   

Aside from the Veteran's opinion on his employability, the only opinion is from the VA examiner in January 2017.  After an objective examination, supra, the examiner found that the Veteran had occupational and social impairment in most areas.  The examiner noted that the Veteran's estimated intellect is within the average range and he received a college degree in psychology.  However, given the Veteran's impairment, the examiner gave the opinion that Veteran's depressive disorder does not limit or preclude gainful employment. 

While the Board accepts the factual findings by the VA examiner, the Board gives the opinion that his depressive disorder would not limit or preclude employment little probative weight.  The examiner does not give any explanation for her finding, especially considering that she found him severely limited in occupational and social functioning.

The medical evidence of record establishes the Veteran would need to work in a very restricted work environment with no contact with the public or with co-workers.  However, the Veteran has no other physical limitations.  Given that he has a college degree and average intelligence, as noted by the January 2017 VA examiner, the Veteran's occupational ability is not completely frustrated, so long as he can work in isolation from others. 

After considering the evidence for and against the claim, the Board finds no probative evidence that indicates that the Veteran's service-connected disability has rendered him unemployable.  Accordingly, the doctrine of reasonable doubt is not for application, and a TDIU for the Veteran's service-connected depressive disorder is not warranted. 38 U.S.C. § 107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  



ORDER

An initial rating in excess of 50 percent for depressive disorder prior to April 1, 2014, is denied. 

From April 1, 2014, an evaluation of 70 percent for depressive disorder is granted. 

Entitlement to a TDIU is denied.





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


